Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Duplicate Claims

Applicant is advised that should claims 5 and 10 be found allowable, claims 6 and 11, respectively (Claims 5 and 6 are identical. Claims 10 and 11 are identical) will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
				Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13, at line 5, " in the (d) step" should be deleted because claim 8 does not previously recite "step (d)".
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims1, 4, 5, 7, 8, 10-14, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 7, 9-12, 14-17 of U.S. Patent No. 11245764. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims fall within the scope of 11245764.
Claim 1 (Please see 11/245764: Claim 1).
Claim 4 (Claim 3).
Claims 5 and 6 (Claim 4).
Claim 7 (Claim 6).
Claim 8 (Claim 7).
Claims 10 and 11 (Claim 9).
Claim 12 (Claim 10).
Claim 13 (Claim 11).
Claim 14 (Claim 12).
Claim 17 (Claim 14).
Claim 18 (Claim 16).
Claim 19 (Claim 15).
Claim 20 (Claim 17).

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2018-512023 (hereinafter "023").
Regarding claims 1 and similar claims 7, 8, and 14, 023 discloses a  (server apparatus configured to be communicably connected to a terminal apparatus for collecting sensor data from an odor sensor that outputs the sensor data in reaction to a plurality of types of odors, the server apparatus comprising:
 an analyzer holding unit configured to hold a plurality of analyzers for analyzing specific odor analysis targets, based on the sensor data (Page 2: Paragraph 5; also Page 3, last full Paragraph); 
an analyzer management unit (control device 120) configured to select an analyzer (processing control module 110) capable of analyzing a designated odor analysis target, from among the plurality of analyzers (Page 2, Paragraphs 6 and 8: After setting the parameters of each sensor 140 according to a predetermined function, multi-channel data acquisition can be realized for a plurality of sensors 140, and preprocessing, marking. The external control device 120 transmits a control command and firmware upgrade program (including, but not limited to, an upgrade command and program for the sensor 140 and the process control module 110, a query of parameter information for the specified sensor 140, etc.) to the J500. Via the J500, the command processing unit feeds back related control information to the external control device 120 via J500. Hence the control device 120 "selects" a specified processing control module 110 and sensors 140. Also see Page 2, last Paragraph: ) with use of environment information specifying an environment around the odor sensor (Page 2: Last Paragraph: "At least one set of the category 1 interfaces J101 to J10n is connected in communication with the plurality of sensors 140, and cooperates with the command processing unit and the external control device 120 to query, set, and upgrade the parameters of the sensors 140. The external control device 120 controls each of the sensors 1401 to 140n via the category 5 interface J500, the command processing unit, and J101 to J10n, for example, sets a threshold value of the sensor 140 and Control is performed, and related parameters of the sensor 140 are dynamically set according to environmental changes so that the sensor 140 operates in an optimal state), determine preprocessing to be performed on the sensor data, according to the selected analyzer, and cause the terminal apparatus to execute the determined preprocessing on the sensor data (Page 2, Last Paragraph -Page 3, First Paragraph for data preprocessing to be performed on the sensor data 140); 
an analysis execution unit configured to, upon the preprocessed sensor data being transmitted thereto from the terminal apparatus, execute analysis processing of the designated odor analysis target, by applying the selected analyzer to the preprocessed sensor data transmitted thereto (Page 2, last Paragraph-Page 3 third Paragraph); 
and an analysis result transmission unit configured to transmit information indicating a result of the analysis processing to the terminal apparatus (Page 2, last Paragraph-Page 3, First Paragraph).
Regarding claims 2 and similar claim 9, 023 discloses wherein a substance that serves as an analysis target is designated, via the terminal apparatus, and the analyzer management unit is configured to acquire the environment information and information specifying the substance that serves as the analysis target from the terminal apparatus. (Page 2: sensor parameters and function of specified sensors can be set). 
Regarding claims 3 and 16, 023 discloses wherein the environment information specifies at least one of temperature and humidity around the odor sensor (Page 3, last full Paragraph: humidity and temperature).
Regarding claims 4, 10, and 11, 023 discloses wherein one or more odor analysis targets are designated by an application program that is executed in the terminal apparatus (Pages 2 and 3).
Regarding claims 5, 6, 11, 12, and 18, 023 discloses wherein the analyzer management unit (control device 120) is configured to specify a feature amount to be extracted from the sensor data (data from sensor 140), according to the selected analyzer, determine processing for extracting the specified feature amount as preprocessing, and transmit a program module for executing the determined preprocessing to the terminal apparatus (Pages 2, Paragraph 5 -Page 3).

Regarding claims 13 and 20, 023 discloses wherein a level of the designated odor analysis target is estimated from the result of the analysis processing, and in the (d) step, information indicating the estimated level of the odor analysis target is transmitted to the terminal apparatus, as the information indicating the result of the analysis processing (Pages 2-4).
Regarding claim 15, 023 discloses wherein the program further includes instructions that cause the computer to carry out: causing a step of receiving designation of one or more odor analysis targets, and notifying the designated one or more odor analysis targets to the server apparatus to be further executed; and generating the environment information, by specifying the environment around the odor sensor, and transmitting the generated environment information to the server apparatus (Pages 7-8).
Regarding claim 17, 023 discloses wherein the program further includes instructions that cause the computer to carry out: executing an application program, and designation of one or more odor analysis targets by the application program is received, and the designated one or more odor analysis targets are notified to the server apparatus (Pages 7-9).
Regarding claim 19, 023 discloses wherein, in a case where information other than a name of an odor analysis target is received, a substance related to the received information is specified and the specified substance is taken as the odor analysis target (Page 3).
Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                            July 9, 2022